DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 9-10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perumana et al (US 2015/0123873).


a communication unit TX 401 (Fig. 4A) that performs transmission of a first signal TX and a second signal RX by electromagnetic coupling with another communication device 302, 450 and is able to change each of a direction of a first polarized wave Pol. 1 used for the transmission of the first signal and a direction of a second polarized wave used for the transmission Pol. 2 of the second signal (¶0032: Transceiver 401 includes a Tx pathway and an Rx pathway that are connected to (paired) polarized antennas 402 (Pol. 1) and 403 (Pol. 2) through DPDT switch 404. DPDT switch 404 includes 4 quarter wavelength transmission lines 405A, 405B, 405C and 405D (i.e., 2 for each pathway); and
a transmission control unit (Not shown) that sets the direction of the first polarized Pol. 1 wave and the direction of the second polarized wave Pol.2 in accordance with the other communication device 302 (¶0030: Transceiver 301 is shown in Rx mode where DPDT switch 303 is in an Rx position. To operate in Rx mode, the DPDT switch has Tx/Rx selection switch (operating mode) 304 in a Rx position and antenna polarization selection switch 305 in position to select Pol. 1 polarized antenna 306.)

Regarding claim 2, Perumana teaches wherein the communication unit includes


Regarding claim 3, Perumana teaches wherein the communication unit 401 (Fig. 4A) includes a sending unit TX, a reception unit RX,
a first path TX, 405A connecting the sending unit TX to the first waveguide 405A, 405B and exciting a polarized wave of a first direction ANT Pol.1 in the first waveguide 405a, 405B,
a second path TX, 405B connecting the sending unit TX to the first waveguide 405A, 405B and exciting a polarized wave of a second direction Ant  Pol.1 orthogonal to the first direction in the first waveguide 405A, 405B (Fig. 3: Pol. 1, Pol. 2. ¶0029: FIG. 2 also illustrates a dual-polarized (horizontal and vertical) antenna configuration 205. ¶0030: dual-polarized, matching),
a third path 405C, RX connecting the reception unit RX to the second waveguide 405C, 405D and transmitting a signal by the polarized wave of the first direction ANT Pol. 1 sent to the second waveguide 405C, 405D,
a fourth path 405D, RX connecting the reception unit RX to the second waveguide 405C, 405D and transmitting a signal by the polarized wave of the second direction ANT Pol.2  sent to the second waveguide 405C, 405D,
a first switch  408, 409 that performs switching between the first path TX, 405A and the second path TX, 405B, and


the transmission control unit (Not shown) controls states of the first switch and the second switch.

Regarding claim 4, Perumana teaches wherein the communication unit includes
a first antenna 402 that performs the transmission of the first signal, and
a second antenna 403  that performs the transmission of the second signal (Fig. 4A).

Regarding claim 6, Perumana teaches wherein the transmission control unit sets a direction in which the first polarized wave and the second polarized wave are orthogonal to each other (Fig. 3: Pol. 1, Pol. 2. ¶0029: FIG. 2 also illustrates a dual-polarized (horizontal and vertical) antenna configuration 205. ¶0030: dual-polarized, matching).

Regarding claim 7, Perumana teaches wherein in a case where a direction of a polarized wave used for the transmission of the first signal and a direction of a polarized wave used for the transmission of the second signal are fixed in the other communication device, the transmission control unit matches the direction of the first polarized wave and the direction of the second polarized wave to the other communication device (Fig. 3: Pol. 1. ¶0030: Transceiver 302 is shown in Tx )

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Perumana et al.

Regarding claim 8, Perumana inherently teaches wherein the first signal and the second signal are signals with a millimeter wave band or in the alternative as suggest in paragraph 0049 where other wireless communication protocol also apply.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the prior art of record, the prior of record fails to teach     The communication device according to claim 4, wherein the communication unit includes

a second path connecting the sending unit to the first waveguide and exciting a polarized wave of a second direction orthogonal to the first direction in the first antenna, and a fourth path connecting the reception unit to the second waveguide and transmitting a signal by the polarized wave of the second direction sent to the second antenna, a first switch that performs switching between the first path and the second 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0072125 also teaches switching between antennas having the same polarization, different polarization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LEE  NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649